NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                           DEC 8 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No.   15-30304

                  Plaintiff-Appellee,             D.C. No.
                                                  6:14-cr-00008-CCL-1
   v.

 WILLIAM DAVID HESELIUS,                          MEMORANDUM*

                  Defendant-Appellant.

                    Appeal from the United States District Court
                            for the District of Montana
                    Charles C. Lovell, District Judge, Presiding

                           Submitted December 6, 2016**
                               Seattle, Washington

Before: McKEOWN, TALLMAN, and CHRISTEN, Circuit Judges.

        William Heselius appeals his conviction following his conditional guilty

plea to being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1). Prior to his plea, Heselius moved to suppress all evidence obtained in


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the March 25, 2014, search of his residence pursuant to a search warrant. Heselius

claimed that the warrant was invalid because it was dependent on information

gathered during an unconstitutional traffic stop. The district court referred the

motion to a United States magistrate judge. The magistrate found the stop

unconstitutional, but excised the tainted information from the stop and found the

remaining affidavit sufficient to justify issuance of the warrant. The district court

adopted the Findings and Recommendations of the United States Magistrate Judge

in full and denied Heselius’s motion. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we vacate and remand.

      As the government correctly concedes, a remand is necessary under Murray

v. United States, 487 U.S. 533 (1988). Murray requires the district court to

determine whether Detective Finnicum’s “decision to seek the warrant was

prompted by what [Deputy Sheriff Pandis] had seen during the [traffic stop], or if

information obtained during [the stop] was presented to the Magistrate and affected

his decision to issue the warrant.” 487 U.S. at 542 (footnote omitted) (citation

omitted). While Heselius does not challenge Murray’s second prong here, the

district court failed to make any factual findings with respect to whether the

unconstitutional traffic stop prompted the decision to seek a warrant. And without

                                          2
such a finding, the district court could not determine whether the “warranted search

was genuinely derived from a source independent of the unlawful [traffic stop].”

United States v. Holzman, 871 F.3d 1496, 1513 (9th Cir. 1989), abrogated on other

grounds by Horton v. California, 496 U.S. 128 (1990).

      VACATED AND REMANDED.




                                         3